Exhibit 10.1
FIRST AMENDMENT
     FIRST AMENDMENT dated as of February 19, 2010 (this “Amendment”), among
COUSINS PROPERTIES INCORPORATED, a Georgia corporation (the “Borrower”), the
parties from time to time identified by the Borrower as Co-Borrowers pursuant to
Section 6.12 of the Credit Agreement (as defined below), the Guarantors (as
defined in the Credit Agreement), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, BANC OF AMERICA
SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager, EUROHYPO AG, NEW
YORK BRANCH, as Syndication Agent, PNC BANK, NATIONAL ASSOCIATION, WACHOVIA
BANK, NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agents, NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Managing Agent
and AAREAL CAPITAL CORPORATION, CHARTER ONE BANK, N.A. and REGIONS BANK, as
Co-Agents.
     PRELIMINARY STATEMENTS:

  (1)   The Borrower, the Co-Borrowers, certain of the Guarantors, each Lender
party thereto, the Administrative Agent, the Syndication Agent, the
Documentation Agents, the Managing Agent and the Co-Agents have entered into an
Amended and Restated Credit Agreement, dated as of August 29, 2007 (the “Credit
Agreement”). The Credit Agreement, as amended by, and together with this
Amendment, and as may be further amended, supplemented or otherwise modified
from time to time, is referred to herein as the “Amended Agreement”. Capitalized
terms used but not defined in this Amendment shall have the meanings assigned to
them in the Credit Agreement.     (2)   The Borrower has requested the Lenders
amend the Credit Agreement as set forth below.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
     Section 1.01 Amendments to Section 1.01.
     (a) The definitions of “Aggregate Revolving Credit Commitments”,
“Applicable Capitalization Rate”, “Applicable Rate”, “Consolidated Fixed Charge
Coverage Ratio”, “Consolidated Leverage Ratio”, “Fee Letter” and “Swing Line
Sublimit” set forth in Section 1.01 of the Credit Agreement are hereby deleted
in their entirety and replaced with the following:
     ““Aggregate Revolving Credit Commitments” means the aggregate Revolving
Credit Commitments of all the Revolving Credit Lenders, as adjusted from time to
time in accordance with the terms of this Agreement. The Aggregate Revolving
Credit Commitments as of the First Amendment Effective Date shall be
$350,000,000.”

1



--------------------------------------------------------------------------------



 



     “Applicable Capitalization Rate” means (i) 8.50% for Income Producing
Assets primarily constituting office space; (ii) 8.50% for Income Producing
Assets primarily constituting retail space, (iii) 8.50% for Income Producing
Assets primarily constituting industrial space, (iv) 8.50% for Income Producing
Assets primarily constituting apartments and (v) 8.50% for other Income
Producing Assets that are not described in clauses (i), (ii), (iii) and
(iv) preceding; provided, that, in order for any Income Producing Assets to be
included in calculations under this Agreement pursuant to this clause (v), such
Income Producing Assets must be approved for inclusion by the Administrative
Agent.
     “Applicable Rate” means, from time to time, for the purposes of calculating
(a) the interest rate applicable to Eurodollar Rate Loans for the purposes of
Section 2.08, (b) the interest rate applicable to Base Rate Loans for the
purposes of Section 2.08 or (c) the Letter of Credit Fee for the purposes of
Section 2.03(i), the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

                      Applicable Rate for the Revolving Credit Facility and the
Term Facility: Pricing   Consolidated   Eurodollar Rate Loans     Level  
Leverage Ratio   Letter of Credit Fee   Base Rate Loans
1
  £ 0.35:1     1.75 %     0.75 %
2
  > 0.35:1 but £ 0.45:1     2.00 %     1.00 %
3
  > 0.45:1     2.25 %     1.25 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered (until such time as such
delinquent Compliance Certificate is delivered). The Applicable Rate in effect
on the First Amendment Effective Date shall be Pricing Level 2.
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA for the Measurement
Period ending on such date plus, to the extent incurred in such Measurement
Period, actual expenses incurred under (i) any Swap Contracts entered into in
connection with the Loans and that terminated in the fourth calendar quarter of
2009, in an aggregate amount up to but not exceeding $2,765,000 and (ii) any
Swap Contracts entered into in connection with the Loans where the expenses
incurred result from the prepayment of the Term Facility on or after the First
Amendment Effective Date, in an aggregate amount up to but not exceeding
$8,663,000, to (b) Fixed Charges for such Measurement Period.

2



--------------------------------------------------------------------------------



 



     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Total Debt as of such date to (b) Total Assets as of such date.”
     “Fee Letter” means, whether one or more, the letter agreement, dated
July 19, 2007, among the Borrower, the Administrative Agent and the Arranger,
and the letter agreement dated January 25, 2010, among the Borrower, the
Administrative Agent and the Arranger.
     “Swing Line Sublimit” means an amount equal to (a) $25,000,000, less (b) a
percentage equal to the percentage reduction in the Revolving Credit Commitments
below a level of $350,000,000. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments.
     (b) The following definitions are hereby added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:
     ““Assumed Debt Service for Unsecured Debt” means, for any date of
determination, an amount equal to the assumed principal and interest that would
have been payable during the applicable Measurement Period with respect to
Unsecured Debt of the Borrower and the Consolidated Entities as of such date of
determination, calculated for all such Unsecured Debt of the Borrower and the
Consolidated Entities outstanding as of the date of determination using a
30-year amortization for principal and an interest rate of 8.00% per annum.
     “Cash Assets” means, as of any date of determination, unrestricted cash and
marketable securities of the Combined Parties.
     “Consolidated Unencumbered Mortgagability Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Unencumbered EBITDA for the Measurement
Period ending on such date to (b) Assumed Debt Service for Unsecured Debt for
such Measurement Period.
     “Facility Fee” has the meaning set forth in Section 2.09(a).
     “First Amendment” means that certain First Amendment dated as of
February 19, 2010, among the Borrower, the Co-Borrowers, the Guarantors, the
Lenders party thereto, the Administrative Agent, the Syndication Agents, the
Documentation Agents, the Managing Agent and the Co-Agents.
     “First Amendment Effective Date” means the first date all the conditions
precedent in Section 1.18 of the First Amendment are satisfied or waived in
accordance with Section 10.01.
     “Revolving Credit Availability” means, as of any date of determination, the
difference between (x) the Aggregate Revolving Credit Commitments as of such
date, less (y) the aggregate outstanding principal amount of the Term Loans as
of such date.”

3



--------------------------------------------------------------------------------



 



     “Value of Cash Assets” means, as of any date, the sum of (a) the amount of
cash included in Cash Assets, plus (b) an amount equal to (i) the market value
of any marketable securities included in Cash Assets, less (ii) to the extent
not included in Total Debt, any margin indebtedness with respect thereto;
provided, that with respect to each asset the respective amounts used in
calculating clauses (a) and (b) above shall be multiplied by (1) if such asset
is owned by the Borrower or any Consolidated Entity, 100% (adjusted, in the case
of such an asset owned by a Consolidated Entity, appropriately to reflect the
relative direct and indirect economic interest (calculated as a percentage) of
the Borrower in such Consolidated Entity determined in accordance with the
applicable provisions of the organizational documents of such Consolidated
Entity), and (2) if such asset is owned by an Unconsolidated Entity, the
percentage of the Borrower’s direct or indirect ownership in the Unconsolidated
Entity owning such asset.”
     (c) The definitions of “Daily Undrawn Amount”, “Daily Unused Fee”, “Daily
Unused Percentage”, “Trust Preferred Securities”, “Trust Preferred Securities
Issuer” and “Unused Fee” are hereby deleted in their entirety.
     Section 1.02 Amendment to Section 2.01(a). Section 2.01(a) of the Credit
Agreement is hereby amended by deleting clause (i) in the proviso of the first
grammatical sentence thereof in its entirety and by substituting the following
therefor:
“...(i) the Total Revolving Credit Outstandings shall not exceed Revolving
Credit Availability, ...”
     Section 1.03 Amendment to Section 2.03(a)(i). Section 2.03(a)(i) of the
Credit Agreement is hereby amended by deleting clause (w) of the proviso of the
first grammatical sentence thereof in its entirety and by substituting the
following therefor:
“...(w) The Total Revolving Credit Outstandings shall not exceed Revolving
Credit Availability, ...”
     Section 1.04 Amendment to Section 2.04(a). Section 2.04(a) of the Credit
Agreement is hereby amended by deleting clause (i) of the proviso of the first
grammatical sentence thereof in its entirety and by substituting the following
therefor:
““...(i) the Total Revolving Credit Outstandings shall not exceed Revolving
Credit Availability, ...”
     Section 1.05 Amendments to Section 2.06.
     (a) Section 2.06(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
     “(a) Voluntary Terminations or Reductions. The Borrower may (as
representative for all Borrower Parties), upon notice to the Administrative
Agent, terminate the Revolving Credit Commitments, or from time to time
permanently and irrevocably reduce the Revolving Credit Commitments; provided
that (i) any

4



--------------------------------------------------------------------------------



 



such notice shall be received by the Administrative Agent not later than 11:00
a.m. three (3) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments, (iv) any
reduction of the Aggregate Revolving Credit Commitments to an amount below
$350,000,000 shall result in a reduction of the Swing Line Sublimit by a
percentage equal to the percentage reduction in the Aggregate Revolving Credit
Commitments below $350,000,000 and (v) the Letter of Credit Sublimit shall be
automatically reduced in accordance with the definition thereof concurrently
with any reduction in the Aggregate Revolving Credit Commitments. Any reduction
of the Aggregate Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Pro Rata
Share. All fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitments shall be paid on the effective date of
such termination. Notwithstanding anything contained herein to the contrary,
Borrower shall not be permitted to request a reduction in the Aggregate
Revolving Credit Commitments pursuant to this Section 2.06 more than two
(2) times during any twelve (12) month period. ”
     (b) Section 2.06(b) of the Credit Agreement is hereby deleted in its
entirety and is hereby replaced with the following:
     “(b) [intentionally omitted].”
     (c) Section 2.06 (c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
     “(c) General. The Administrative Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Facilities.”
     (d) Section 2.06 of the Credit Agreement is further amended by adding the
following new subparagraph (d) thereto:
     “(d) The Borrower agrees to prepay the aggregate outstanding unpaid
principal balance of the Term Loans by an amount equal to the Net Proceeds
(defined below) of all Qualified Real Estate Asset Sales (defined below) on the
terms set forth in this Section 2.06(d). For purposes of this Section 2.06(d),
(i) the term “Net Proceeds” shall mean the difference between (A) total cash
consideration paid or given to the Borrower or its applicable Subsidiary on
account of any Qualified Real Estate Asset Sale, minus (B) the sum of
(1) ordinary and customary closing costs and (2) the amount of any then
outstanding indebtedness satisfied at or in contemplation of the applicable
Qualified Real Estate Asset Sale which is secured by a mortgage lien on the
applicable real estate asset sold, and (ii) the term “Qualified Real Estate
Asset Sale” shall mean a sale

5



--------------------------------------------------------------------------------



 



by the Borrower or any of its Subsidiaries of any real estate asset to a third
party resulting in gross cash consideration to the Borrower or its applicable
Subsidiary in excess of $5,000,000; provided, that, no real estate asset sold,
the proceeds of which are being held in contemplation of, or in fact used to
consummate, a tax-free like-kind exchange under Section 1031 of the Code, shall
be considered a “Qualified Real Estate Asset Sale”. Once the Net Proceeds of all
Qualified Real Estate Asset Sales consummated on or after January 1, 2010 equal
or exceed $50,000,000 in the aggregate, the then outstanding principal balance
of all Term Loans must be prepaid within five (5) Business Days of the closing
of the last Qualified Real Estate Asset Sale to cause Net Proceeds to equal or
exceed $50,000,000, by an amount equal to the lesser of (x) the then aggregate
outstanding principal balance of the Term Loans and (y) aggregate total of all
Net Proceeds from all Qualified Real Estate Asset Sales consummated since
January 1, 2010. After the initial Term Loan prepayment has been made as
provided in the preceding sentence, a second Term Loan prepayment will be
required once the aggregate Net Proceeds from all Qualified Real Estate Asset
Sales occurring after the closing of the last Qualified Real Estate Asset Sale
that caused Net Proceeds to equal or exceed $50,000,000 equal or exceed the then
remaining outstanding balance of the aggregate Term Loans. The second Term Loan
prepayment pursuant to this Section 2.06(d) shall be made within five
(5) Business Days of the closing of the last Qualified Real Estate Asset Sale to
cause Net Proceeds to equal or exceed the remaining outstanding principal
balance of the Term Loan. Contemporaneously with the Borrower’s delivery of its
Compliance Certificates pursuant to Section 6.02(b) of this Agreement, the
Borrower agrees to notify the Administrative Agent of each Qualified Real Estate
Asset Sale that has closed within the most recent fiscal quarter then ended, and
shall include in such notice such financial information regarding such sales as
the Administrative Agent shall reasonably require including, without limitation,
the gross sale price, all closing costs and expenses paid by the Borrower or one
of its Subsidiaries on account of such sale, the amount of any property-specific
debt that was satisfied with the proceeds of, or in contemplation of, such sale,
as well as any other consideration received by the Borrower or any Subsidiary,
whether cash or non-cash, as a result of such sale. Nothing in this
Section 2.06(d) shall be construed to mean or imply that any asset sale is
permitted pursuant to the terms of this Agreement except as may be provided
pursuant to Section 7.05 of this Agreement.”
     Section 1.06 Amendments to Section 2.09. Section 2.09(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     “(a) Facility Fee. In consideration of the Revolving Credit Commitments of
the Revolving Credit Lenders hereunder, the Borrower Parties shall pay to the
Administrative Agent (for the benefit of the Revolving Credit Lenders) a
facility fee equal to 0.500% per annum (based on a 360-day year) times the
actual daily amount of the Aggregate Revolving Credit Commitments (or, if the
Aggregate Revolving Credit Commitments have terminated, on the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations),
regardless of usage (the “Facility Fee”). The Facility Fee shall

6



--------------------------------------------------------------------------------



 



accrue at all times during the Availability Period (and thereafter so long as
any Revolving Credit Loans, Swing Line Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the first day of each calendar quarter, commencing with the first such date to
occur after the First Amendment Effective Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand). All Facility
Fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever. The Facility Fee shall commence to accrue on the First Amendment
Effective Date.”
     Section 1.07 Amendments to Section 6.11. Section 6.11 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
“Use the proceeds of the Credit Extensions (a) to repay the Existing
Indebtedness, (b) to repay the Outstanding Amount of Term Loans plus any
interest accrued thereon, and (c) for acquisitions, development, renovation,
working capital in the ordinary course of business, to support letters of credit
and other general purposes.”
     Section 1.08 Amendments to Section 6.12(a). Section 6.12(a) of the Credit
Agreement is hereby amended by adding the following to the end of
Section 6.12(a):
     “Notwithstanding the terms of clause 6.12(a)(ii) above, the Administrative
Agent shall have the right, in the exercise of its reasonable discretion, to
waive the requirement that the Borrower provide an opinion of counsel with
respect to a Consolidated Entity becoming a Guarantor hereunder for any
Consolidated Entity that has aggregate assets of less than $10,000,000 and that
does not represent more than 2% of the total value of all Unencumbered
Properties.”
     Section 1.09 Amendments to Section 7.03(a)(ii). Section 7.03(a)(ii) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
     “(ii) the aggregate Unsecured Debt of the Loan Parties (including any
requested or pending Credit Extension) is less than or equal to the sum of
(A)(1) the Value of Income Producing Assets (other than the 191 Peachtree
Building for so long as Section 7.03(a)(ii)(A)(2) is effective as contemplated
by this Agreement) wholly owned by the Loan Parties that are Unencumbered
Properties, multiplied by fifty-five percent (55%) plus (2) for so long as the
191 Peachtree Building is wholly owned by the Loan Parties and is an
Unencumbered Property (but subject to the provisions of the definition of “Value
of Income Producing Assets”), the value of the 191 Peachtree Building
(calculated as provided in the definition of Value of Income Producing Assets)
multiplied by fifty-five percent (55%), (B) the Value of Non-Income Producing
Assets wholly owned by the Loan Parties that are Unencumbered Properties and
that are not Land and Condominium Assets, multiplied by fifty percent (50%),
plus (C) the Value of Cash Assets wholly owned by the Loan Parties and not
encumbered (except for Permitted Liens), multiplied by fifty percent (50%);
provided, that to the extent

7



--------------------------------------------------------------------------------



 



the sum of the amounts calculated pursuant to subclauses (B) and (C) above
constitutes more than 20% of the total of the amount calculated pursuant to
subclauses (A), (B) and (C) of this clause (a)(ii), such amount shall be reduced
to the extent required to cause the amount calculated pursuant to such
subclauses (B) and (C) to equal 20% of the total of the amount calculated
pursuant to subclauses (A), (B) and (C) of this clause (a)(ii); and”
     Section 1.10 Amendments to Section 7.03(b). Section 7.03(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     “(b) that is Secured Debt that is recourse to the Loan Parties (not
including customary recourse carve-outs relating to nonrecourse Secured Debt)
except to the extent that such Secured Debt does not, as of any date of
calculation, exceed an aggregate amount equal to ten percent (10.0%) of Total
Assets as of such date.”
     Section 1.11 Amendments to Section 7.04. Section 7.04 of the Credit
Agreement is hereby amended by deleting the word “and” from the end of clause
(a) thereof, deleting the “.” at the end of clause (b) thereof and adding “;
and” at the end of such clause (b), and by adding a new clause (c) thereto as
follows:
     “(c) Any Guarantor may be dissolved if such Guarantor is being released
from its Guaranty by the Administrative Agent pursuant to the terms of Section
9.11(d) hereof, and any other Consolidated Entity that is not a Loan Party may
be dissolved if it ceases to hold material assets.”
     Section 1.12 Amendments to Section 7.06(a). Section 7.06(a) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     “(a) the Borrower may, during any taxable year, declare or make Restricted
Payments if the Borrower’s Consolidated Leverage Ratio, as of the end of the
preceding taxable year, is less than or equal to 0.55 to 1.00; provided,
however, that if the Borrower’s Consolidated Leverage Ratio is greater than 0.55
to 1.00 as of the end of any taxable year, the Borrower may, during the next
taxable year, only declare or make Restricted Payments in an amount not to
exceed the minimum amount required to maintain REIT status;”
     Section 1.13 Amendments to Section 7.11. Section 7.11 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     “(a) Shareholders’ Equity. Permit Shareholders’ Equity at any time to be
less than the sum of (a) $556,000,000.00, plus (b) an amount equal to seventy
percent (70.0%) of the amount of proceeds (net of transaction costs) received by
the Borrower or any wholly-owned Consolidated Entity (other than (i) issuances
to the Borrower or a wholly-owned Consolidated Entity or (ii) issuances the
proceeds of which are used to refinance an existing equity issue) from the
issuance of shares of capital stock, warrants, options or other equity
securities of any class or character following September 30, 2009.

8



--------------------------------------------------------------------------------



 



     (b) Consolidated Unencumbered Interest Coverage Ratio. Permit the
Consolidated Unencumbered Interest Coverage Ratio (as calculated as of the end
of each calendar quarter of the Borrower based on the information provided
pursuant to Section 6.01 hereof) to be less than 1.75 to 1.00.
     (c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during the term hereof to be greater than 0.55 to 1.00.
     (d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio (as of the end of any calendar quarter of the Borrower
based on the information provided pursuant to Section 6.01 hereof) to be less
than 1.30 to 1.00.
     (e) Consolidated Unencumbered Mortgagability Ratio. Permit the Consolidated
Unencumbered Mortgagability Ratio at any time during the term hereof to be less
than 1.50 to 1.00.”
     Section 1.14 Amendment to Schedule 2.01(a). Schedule 2.01(a) to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 2.01(a)
attached hereto.
     Section 1.15 Amendment to Exhibit E. Exhibit E to the Credit Agreement is
hereby deleted in its entirety and replaced with Exhibit E attached hereto.
     Section 1.16 Guarantor Acknowledgment. Each Guarantor hereby consents,
acknowledges and agrees to the amendment and other matters set forth herein and
hereby confirms and ratifies in all respects the Guaranty set forth in
Article XI of the Credit Agreement (including without limitation the
continuation of such Guarantor’s payment and performance obligations thereunder
upon and after the effectiveness of this Amendment) and the enforceability of
such Guaranty against each such Guarantor in accordance with its terms.
     Section 1.17 Representations and Warranties. The Loan Parties, jointly and
severally, hereby represent and warrant to the Administrative Agent and the
Lenders, as follows:
     (a) The representations and warranties set forth in Article V of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the date hereof and on and as of the First Amendment
Effective Date (as defined below) with the same effect as though made on and as
of the date hereof or the First Amendment Effective Date, as the case may be,
except to the extent of changes resulting from matters permitted under the Loan
Documents or other changes in the ordinary course of business not having a
Material Adverse Effect and except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date), except that for purposes of this
Amendment, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 of the Credit Agreement.

9



--------------------------------------------------------------------------------



 



     (b) On the date hereof and on the First Amendment Effective Date, no
Default or Event of Default has occurred and is continuing.
     (c) The execution, delivery and performance of this Amendment by each Loan
Party have been duly authorized by all requisite corporate or other
organizational action of such Loan Party.
     (d) This Amendment constitutes the legal, valid and binding obligation of
each Loan Party that is party hereto enforceable against each such Loan Party in
accordance with its terms except (i) that enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(whether statutory, regulatory or decisional) now or hereafter in effect
relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive or other forms of equitable relief may be subject to
certain applicable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether in a proceeding at law or in equity.
     (e) The execution, delivery and performance of this Amendment by each Loan
Party do not and will not (i) contravene the terms of any of such Loan Party’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or (except for the Liens created under the Loan Documents) the
creation of any Lien (other than a Permitted Lien) under, or require any payment
to be made under (A) any Contractual Obligation to which such Loan Party is a
party or (B) any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Loan Party or its property is subject; or
(iii) violate any Law.
     Section 1.18 Effectiveness. This Amendment shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
each such condition has been satisfied being herein called the “First Amendment
Effective Date”):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, PDFs by email or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the First Amendment Effective Date (or, in
the case of certificates of governmental officials, a recent date before the
First Amendment Effective Date) and each in form and substance satisfactory to
the Administrative Agent:
(i) duly executed counterparts of this Amendment which, when taken together,
bear the authorized signatures of the Loan Parties and the Required Lenders;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this

10



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents to which such Loan Party is a party;
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
the jurisdiction of its incorporation or organization;
(iv) a favorable opinion of McKenna Long & Aldridge, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent, covering such
matters relating to the transactions contemplated by this Amendment as the
Administrative Agent may reasonably request;
(v) a duly completed Compliance Certificate as of September 30, 2009, signed by
a Responsible Officer of the Borrower; and
(vi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.
     (b) The representations and warranties set forth in Section 1.17 hereof
shall be true and correct on and as of the First Amendment Effective Date.
     (c) The Administrative Agent shall have received all fees and expenses
required to be paid by the Borrower pursuant to the Fee Letter and pursuant to
Section 1.20 of this Amendment.
     Section 1.19 APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA WITHOUT REFERENCE
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
     Section 1.20 Fees and Expenses.
     (a) The Borrower shall pay (i) all fees required to be paid to the
Administrative Agent and the Arranger on or before the First Amendment Effective
Date and (ii) all fees required to be paid to the Lenders on or before the First
Amendment Effective Date, including the Amendment Consent Fee (defined below).
On the First Amendment Effective Date, the Borrower shall pay to the Arranger
(for the account of each Revolving Credit Lender that has consented to this
Amendment on or before 5:00 p.m., eastern time on Friday, February 12, 2010 (the
“Consent Deadline”)) a fee (the “Amendment Consent Fee”) in an amount equal to
0.25% multiplied by the Aggregate Revolving Credit Commitments of such Lender as
reflected on Schedule 2.01(a) to this First Amendment.
     (b) The Borrower shall pay all reasonable out-of-pocket expenses incurred
by the Administrative Agent in connection with the preparation, negotiation,
execution,

11



--------------------------------------------------------------------------------



 



delivery and enforcement of this Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel.
     Section 1.21 Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery by facsimile by any
of the parities hereto of an executed counterpart of this Amendment shall be as
effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered,
but the failure to deliver a manually executed counterpart shall not affect the
validity, enforceability or binding effect of this Amendment.
     Section 1.22 Credit Agreement. Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, nor shall they constitute a waiver of any Default or Event of Default,
nor shall they alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document. Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to by such amendment. Except as expressly
amended herein, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof. As used in the Credit Agreement, the
terms “Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto” and words of
similar import shall include, from and after the First Amendment Effective Date,
the Amended Agreement.
     Section 1.23 New Guarantors. (a) C S Lancaster LLC, a Georgia limited
liability company and Jefferson Mill Project I LLC, a Georgia limited liability
company (collectively, the “New Entities”) are Subsidiaries of the Borrower and,
pursuant to Section 6.12 of the Credit Agreement, are required to become
“Guarantors” thereunder. Accordingly, by executing this Amendment below, the New
Entities hereby acknowledge, agree and confirm with the Lenders that the New
Entities hereby become a party to and are deemed to be a party to the Amended
Agreement and a “Guarantor” for all purposes of the Amended Agreement, and shall
have all of the obligations of a Guarantor thereunder as if they had executed
the Amended Agreement. The New Entities hereby ratify, as of the date hereof,
and agree to be bound by, all of the terms, provisions and conditions applicable
to the Guarantors contained in the Amended Agreement. Without limiting the
generality of the foregoing, the New Entities hereby jointly and severally
together with the other Guarantors, guarantee to each Lender and the
Administrative Agent, as provided in Article XI of the Amended Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.
     (b) The address of the New Entities for purposes of all notices and other
communications is 191 Peachtree Street NE, Suite 600, Atlanta, Georgia 30303,
Attention of Chief Financial Officer (Facsimile No. (404) 407-1151).
     (c) The New Entities hereby waive acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Entities under Article XI of the
Amended Agreement upon the execution of this Amendment by the New Entities.

12



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.

          BORROWER:   COUSINS PROPERTIES INCORPORATED, a Georgia corporation
      By:           Name:   James A. Fleming        Title:   Executive Vice
President and
Chief Financial Officer        GUARANTORS:   CARRIAGE AVENUE, LLC, a Delaware
limited liability company
      By:   Cousins Properties Incorporated, as managing member              
By:           Name:   James A. Fleming        Title:   Executive Vice President
and
Chief Financial Officer          COUSINS TEXAS LLC
C/W KING MILL I, LLC
CPI 191 LLC
COUSINS 191 INVESTOR LLC, each a Georgia limited liability company
      By:   Cousins Properties Incorporated, as managing member              
By:           Name:   James A. Fleming        Title:   Executive Vice President
and
Chief Financial Officer     

Signature Page

 



--------------------------------------------------------------------------------



 



            CREC PROPERTY HOLDINGS LLC, a Delaware limited liability company
      By:   Cousins Real Estate Corporation, a Georgia Corporation, its Manager
and sole member                 By:           Name:   James A. Fleming       
Title:   Executive Vice President and
Chief Financial Officer     

Signature Page

 



--------------------------------------------------------------------------------



 



            COUSINS AIRCRAFT ASSOCIATES, LLC
COUSINS KING MILL, LLC
RIDGEWALK FUNDING LLC
615 PEACHTREE LLC
CCD JUNIPER LLC
SONO RENAISSANCE, LLC
COUSINS MURFREESBORO LLC
CP LAKESIDE 20 GP, LLC
CP LAKESIDE LAND GP, LLC
CP TEXAS INDUSTRIAL LLC
CP SANDY SPRINGS LLC
3280 PEACHTREE I LLC
3280 PEACHTREE III LLC
3280 PEACHTREE IV LLC
3280 PEACHTREE V LLC
3280 PEACHTREE VI LLC
IPC INVESTMENTS II LLC
C/W JEFFERSON MILL I LLC
COUSINS SAN JOSE MARKET CENTER LLC
AVENUE WEBB GIN LLC
COUSINS JEFFERSON MILL, LLC
AVENUE FORSYTH LLC,
each a Georgia limited liability company
      By:   Cousins Properties Incorporated,
as manager and sole member             By:           Name:   James A. Fleming   
    Title:   Executive Vice President and
Chief Financial Officer        CEDAR GROVE LAKES, LLC
NEW LAND REALTY, LLC
PINE MOUNTAIN VENTURES, LLC
BLALOCK LAKES, LLC,
each a Georgia limited liability company
      By:   Cousins Real Estate Corporation, a Georgia corporation, its Sole
Member             By:           Name:   James A. Fleming        Title:  
Executive Vice President     

Signature Page





--------------------------------------------------------------------------------



 



            COUSINS AUSTIN GP, INC.
COUSINS AUSTIN, INC.
COUSINS REAL ESTATE CORPORATION
COUSINS TEXAS GP INC., each a Georgia corporation
      By:           Name:   James A. Fleming        Title:   Executive Vice
President and
Chief Financial Officer        COUSINS/DANIEL, LLC, a Georgia limited liability
company
      By:   Cousins, Inc., as managing member             By:           Name:  
James A. Fleming        Title:   Executive Vice President and
Chief Financial Officer     

Signature Page





--------------------------------------------------------------------------------



 



            COUSINS, INC., an Alabama corporation
      By:           Name:   James A. Fleming        Title:   Executive Vice
President and
Chief Financial Officer        COUSINS PROPERTIES SERVICES LLC, a Texas limited
liability company
      By:   Cousins Real Estate Corporation, its sole member             By:    
      Name:   James A. Fleming        Title:   Executive Vice President and
Chief Financial Officer        COUSINS PROPERTIES TEXAS LP, a Texas limited
partnership
      By:   Cousins Texas GP Inc., as general partner             By:          
Name:   James A. Fleming        Title:   Executive Vice President and
Chief Financial Officer     

Signature Page





--------------------------------------------------------------------------------



 



            COUSINS PROPERTIES WATERVIEW LLC,
a Texas limited liability company
      By:   Cousins Properties Incorporated, as sole member             By:    
      Name:   James A. Fleming        Title:   Executive Vice President and
Chief Financial Officer        COUSINS LA FRONTERA LLC,
a Texas limited liability company
      By:   Cousins Properties Incorporated,
a Georgia corporation, its sole member             By:           Name:   James
A. Fleming        Title:   Executive Vice President and
Chief Financial Officer     COUSINS CONDOMINIUM DEVELOPMENT, LLC, a Georgia
limited liability company         By:   Cousins Real Estate Corporation,
a Georgia corporation, its Manager and
sole member            By:           Name:   James A. Fleming        Title:  
Executive Vice President and
Chief Financial Officer     

Signature Page





--------------------------------------------------------------------------------



 



            KING MILL PROJECT I LLC,
a Georgia limited liability company
      By:   C/W King Mill I, LLC, a Georgia limited liability company, its sole
member             By:   Cousins Properties Incorporated, a Georgia corporation,
its managing member             By:           Name:   James A. Fleming       
Title:   Executive Vice President and
Chief Financial Officer        COUSINS PROPERTIES PALISADES LLC,
a Texas limited liability company
      By:   Cousins Properties Incorporated, a Georgia corporation, its Sole
Member             By:           Name:   James A. Fleming        Title:  
Executive Vice President and
Chief Financial Officer   

Signature Page





--------------------------------------------------------------------------------



 



            CREC LA FRONTERA LLC, a Texas limited liability company
      By:   Cousins Real Estate Corporation, a Georgia corporation, its Sole
Member             By:           Name:   James A. Fleming        Title:  
Executive Vice President and Chief Financial Officer   

Signature Page





--------------------------------------------------------------------------------



 



            CP VENTURE THREE LLC,
a Delaware limited liability company
      By:   CP Venture LLC,
as managing member             By:   Cousins Properties Incorporated,
as development manager             By:           Name:   James A. Fleming       
Title:   Executive Vice President and Chief Financial Officer        CP VENTURE
SIX LLC, a Delaware limited liability company
      By:   CP Venture IV Holdings LLC, as managing member             By:  
Cousins Properties Incorporated, as development manager             By:        
  Name:   James A. Fleming        Title:   Executive Vice President and Chief
Financial Officer        CS LAKESIDE LAND LIMITED, LLLP, a Texas limited
liability limited partnership
      By:   CP Lakeside Land GP, LLC, a Georgia limited liability company, its
General Partner             By:   Cousins Properties Incorporated, a Georgia
corporation, its Sole Member             By:           Name:   James A. Fleming 
      Title:   Executive Vice President and Chief Financial Officer     

Signature Page





--------------------------------------------------------------------------------



 



            CS LAKESIDE 20 LIMITED, LLLP, a Texas limited liability limited
partnership
      By:   CP Lakeside 20 GP, LLC, a Georgia limited liability company, its
General Partner             By:   Cousins Properties Incorporated, a Georgia
corporation, its Sole Member             By:           Name:   James A. Fleming 
      Title:   Executive Vice President and Chief Financial Officer        CCD
10 TERMINUS PLACE, LLC, a Georgia limited liability company
      By:   Cousins Condominium Development, LLC, a Georgia limited liability
company, its Sole Member             By:   Cousins Real Estate Corporation, a
Georgia corporation, its Manager and Sole Member             By:          
Name:   James A. Fleming        Title:   Executive Vice President and Chief
Financial Officer        C-H ASSOCIATES, LTD., a Georgia limited partnership
      By:   Cousins Texas LLC, a Georgia limited liability company, its General
Partner             By:   Cousins Properties Incorporated, a Georgia
Corporation, its Managing Member             By:           Name:   James A.
Fleming        Title:   Executive Vice President and Chief Financial Officer   
 

Signature Page





--------------------------------------------------------------------------------



 



            ONE NINETY ONE PEACHTREE ASSOCIATES LLC, a Georgia limited liability
company
      By:   CPI 191 LLC, a Georgia limited liability company, its Managing
Member             By:   Cousins Properties Incorporated, a Georgia Corporation,
its Managing Member             By:           Name:   James A. Fleming       
Title:   Executive Vice President and Chief Financial Officer     

Signature Page





--------------------------------------------------------------------------------



 



            AVENUE RIDGEWALK LLC, a Georgia limited liability company
      By:   Cousins Properties Incorporated, a Georgia         corporation, its
Sole Member        By:           Name:   James A. Fleming        Title:  
Executive Vice President        CP-TIFFANY SPRINGS INVESTMENTS LLC, a Georgia
limited liability company
      By:   Cousins Properties Incorporated, a Georgia         corporation, its
Sole Member        By:           Name:   James A. Fleming        Title:  
Executive Vice President        CP-FORSYTH INVESTMENTS LLC, a Georgia limited
liability company
      By:   Cousins Properties Incorporated, a Georgia         corporation, its
Sole Member        By:           Name:   James A. Fleming        Title:  
Executive Vice President     

Signature Page

 



--------------------------------------------------------------------------------



 



            COUSINS TIFFANY SPRINGS MARKETCENTER LLC, a Georgia limited
liability company
      By:   CP Venture Six LLC, a Delaware limited         liability company,
its Sole Member        By:   CP Venture IV Holdings LLC, a Delaware        
limited liability company, its Sole Member        By:   Cousins Properties
Incorporated, a         Georgia corporation, its Development        Member     
  By:           Name:   James A. Fleming        Title:   Executive Vice
President        COUSINS RESEARCH PARK V LLC, a Georgia limited liability
company
      By:   Cousins Properties Incorporated, a Georgia         corporation, its
Sole Member        By:           Name:   James A. Fleming        Title:  
Executive Vice President        IPC INVESTMENTS LLC, a Georgia limited liability
company
      By:   Cousins Properties Incorporated, a Georgia         Corporation, its
Manager and Sole Member        By:           Name:   James A. Fleming       
Title:   Executive Vice President   

Signature Page

 



--------------------------------------------------------------------------------



 



         

            C S LANCASTER LLC, a Georgia limited liability
company
      By:   CP Texas Industrial LLC, a Georgia         limited liability
company, its managing member        By:   Cousins Properties Incorporated, a    
    Georgia corporation, its Manager and Sole Member        By:          
Name:   James A. Fleming        Title:   Executive Vice President       
JEFFERSON MILL PROJECT I LLC, a Georgia limited liability company
      By:   C/W Jefferson Mill I LLC, a Georgia         limited liability
company, its Sole Member        By:   Cousins Properties Incorporated, a        
Georgia corporation, its Managing member        By:           Name:   James A.
Fleming        Title:   Executive Vice President   

Signature Page

 



--------------------------------------------------------------------------------



 



         

LENDERS/AGENTS:

            BANK OF AMERICA, N.A.,
individually in its capacity as a Lender, as Administrative Agent as L/C Issuer
and Swing Line Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            EUROHYPO AG, NEW YORK BRANCH,
individually in its capacity as a Lender and as Syndication Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and as Documentation Agent
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and as Documentation Agent
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually in its capacity as a Lender and as Documentation Agent
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            NORDDEUTSCHE LANDESBANK GIROZENTRALE, individually in its capacity
as a Lender and as Managing Agent
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            AAREAL CAPITAL CORPORATION,
individually in its capacity as a Lender and as Co-Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            CHARTER ONE BANK, N.A.,
individually in its capacity as a Lender and as Co-Agent
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK,
individually in its capacity as a Lender and as Co-Agent
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            US BANK,
as a Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY,
as a Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            BANK OF NORTH GEORGIA,
as a Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            MIDFIRST BANK, a Federally Chartered Savings Association, as a
Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            CHEVY CHASE BANK, a division of Capital One, N.A.,
as a Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            COMPASS BANK, an Alabama banking corporation,
as a Lender
      By:           Name:           Title:      

Signature Page

 



--------------------------------------------------------------------------------



 



         

            ATLANTIC CAPITAL BANK,
as a Lender
      By:           Name:           Title:        

Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(a)
REVOLVING CREDIT COMMITMENTS
AND PRO RATA SHARES

                      Revolving Credit     Lender   Commitment   Pro Rata Share
Aareal Bank Capital Corporation
  $ 21,000,000       6.00 %
Atlantic Capital Bank
    4,900,000       1.40 %
Bank of America, N.A.
    38,500,000       11.00 %
Bank of North Georgia
    11,900,000       3.40 %
Charter One Bank, NA
    21,000,000       6.00 %
Chevy Chase Bank (a division of Capital One Bank, N.A.)
    10,500,000       3.00 %
Compass Bank
    7,000,000       2.00 %
Eurohypo AG New York Branch
    35,000,000       10.00 %
Midfirst Bank
    11,900,000       3.40 %
Norddeutsche Landesbank Girozentrale
    30,100,000       8.60 %
Northern Trust Company
    15,400,000       4.40 %
 
               
PNC Bank National Association
    35,000,000       10.00 %
 
               
Regions Bank
    21,000,000       6.00 %
 
               
US Bank
    16,800,000       4.80 %
 
               
Wachovia Bank National Association
    35,000,000       10.00 %
 
               
Wells Fargo Bank, National Association
    35,000,000       10.00 %
 
               
Total
  $ 350,000,000       100.00 %

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
     Financial Statement Date:                     ,
To:     Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 29, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Cousins Properties
Incorporated, a Georgia corporation (the “Borrower”), the Lenders from time to
time party thereto, the Co-Borrowers from time to time party thereto, the
Guarantors from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                   
                                         of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and the Borrower Parties, and
that:
[Use following paragraph 1 for calendar year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the calendar year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for calendar quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the calendar quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and the Consolidated Entities in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the activities of the Borrower during such calendar period
and such review has been undertaken with a view to determining whether during
such calendar period the Borrower performed and observed all its Obligations
under the Loan Documents, and

 



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such calendar period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
-or-
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under this Agreement, are true and correct in all material
respects on and as of the date hereof, except to the extent of changes resulting
from matters permitted under the Loan Documents or other changes in the ordinary
course of business not having a Material Adverse Effect, and except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, (a) the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered; (b) Schedule(s) 5.06, 5.09, 5.13 and 5.17 (as applicable) of the
Agreement are deemed to include any supplemental information thereto provided in
any Compliance Certificate or Request for Credit Extensions delivered prior to
the date hereof and the supplemental information (if any) attached hereto.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     6. Schedule 3 attached hereto sets forth (a) a calculation of the
Borrower’s Consolidated Leverage Ratio as of the end of the preceding taxable
year and (b) all Restricted Payments made by the Borrower during the current
taxable year pursuant to Section 7.06(a) of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

            [BORROWER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 2
to Compliance Certificate
($ in 000’s)
I. Section 7.11(a) — Shareholders’ Equity

         
A.
  Shareholders’ Equity at Statement Date   $                    
 
       
B.
  70% of Shareholders’ Equity at September 30, 2009   $                    
 
       
C.
  70% of proceeds (net transaction costs) received by the Borrower or any
wholly-owned Consolidated Entity (other than (i) issuances to the Borrower or a
wholly-owned Consolidated Entity or (ii) issuances the proceeds of which are
used to refinance an existing equity issue) from the issuance of shares of
capital stock, warrants, options or other equity securities of any class or
character following September 30, 2009   $                    
 
       
D.
  Minimum Required Shareholders’ Equity (Lines I.B + I.C)  
$                    
 
       
E.
  Excess (deficient) for covenant compliance (Line I.A — Line I.D)  
$                    

II. Section 7.11(b) — Consolidated Unencumbered Interest Coverage Ratio

              A.   Consolidated EBITDA generated by Unencumbered Properties:    
 
           
 
  i.   Consolidated Net Income   $                    
 
  ii.   Interest Expense   $                    
 
  iii.   Federal, state, local and foreign income taxes payable  
$                    
 
  iv.   Depreciation and amortization expense   $                    
 
  v.   Proceeds attributable to minority interests   $                    
 
  vi.   Consolidated EBITDA (Lines II.A.i + ii + iii + iv + v)  
$                    
 
            B.   Adjusted Unencumbered EBITDA: Adjusted Consolidated EBITDA
generated by Unencumbered Properties:    
 
           
 
  i.   Consolidated EBITDA generated by Unencumbered Properties (Line II.A.vi
above)   $                    
 
           
 
  ii.   Deemed capital expenditures reserve deduction applicable to such
Unencumbered Assets:    

             
 
  a.   $0.35 per rentable square foot of all Income Producing Assets (or any
portion thereof) which constitutes office space   $                    
 
       
 
  b.   $0.15 per rentable square foot of all Income Producing Assets (or any
portion thereof) which constitutes retail space   $                    

 



--------------------------------------------------------------------------------



 



                 
 
      c.   $0.15 per rentable square foot of all Income Producing Assets (or any
portion thereof) which constitutes industrial space   $                    
 
      d.   $200.00 per unit for all Income Producing Assets (or any portion
thereof) which constitutes apartments   $                    
 
      e.   commercially reasonable reserve agreed to between the Borrower and
Administrative Agent with respect to any asset approved by the Administrative
Agent pursuant to clause (v) of the definition of “Applicable Capitalization
Rate”   $                    
 
      f.   Deemed capital expenditures reserve deduction applicable to such
Unencumbered Assets (Lines II.B.ii.a + b + c + d + e)   $                    
 
                    iii.   Adjusted Unencumbered EBITDA (Line II.B.i — Line
II.B.ii.f)   $                    
 
                C.   Interest Expense for Unsecured Debt   $                    
 
                D.   Consolidated Unencumbered Interest Coverage Ratio (Line
II.B.iii ÷ Line C)   _____ to 1.00
 
                Minimum required:   1.75 to 1.00

III. Section 7.11(c) — Consolidated Leverage Ratio

         
A.
  Total Debt   $                    
 
       
B.
  Total Assets   $                    
 
       
C.
  Consolidated Leverage Ratio (Line III.A ÷ Line III.B)   _____ to 1.00
 
        Maximum permitted:   0.55 to 1.00

IV. Section 7.11(d) — Consolidated Fixed Charge Coverage Ratio

                  A.   Adjusted Consolidated EBITDA:    
 
                    i.   Consolidated EBITDA:    
 
               
 
      a.   Consolidated Net Income   $                    
 
      b.   Interest Expense   $                    
 
      c.   Federal, state, local and foreign income taxes payable  
$                    
 
      d.   Depreciation and amortization expense   $                    
 
      e.   Proceeds attributable to minority interests   $                    
 
      f.   Consolidated EBITDA (Lines IV.A.i.a + b + c + d + e)  
$                    
 
                    ii.   Deemed capital expenditures reserve deduction:    
 
               
 
      a.   $0.35 per rentable square foot of all Income Producing Assets (or any
portion thereof) which constitutes office space   $                    

 



--------------------------------------------------------------------------------



 



         
b.
  $0.15 per rentable square foot of all Income Producing Assets (or any portion
thereof) which constitutes retail space   $                    
c.
  $0.15 per rentable square foot of all Income Producing Assets (or any portion
thereof) which constitutes industrial space   $                    
d.
  $200.00 per unit for all Income Producing Assets (or any portion thereof)
which constitutes apartments   $                    
e.
  commercially reasonable reserve agreed to between the Borrower and
Administrative Agent with respect to any asset approved by the Administrative
Agent pursuant to clause (v) of the definition of “Applicable Capitalization
Rate”   $                    
f.
  Deemed capital expenditures reserve deduction applicable to such Unencumbered
Assets (Lines IV.A.ii.a + b + c + d + e)   $                    

             
 
  iii.   Adjusted Consolidated EBITDA (Line IV.A.i — Line IV.A.ii.f)  
$                    
 
            B.   Actual expenses incurred under any Swap Contracts entered into
in connection with the Loans that terminated in the fourth calendar of 2009 in
an aggregate amount up to but not to exceed $2,765,000 for all calendar quarters
  $                    
 
            C.   Actual expenses incurred under any Swap Contracts entered into
in connection with the Loans that result from the prepayment of the Term
Facility on or after the First Amendment Effective Date in an aggregate amount
up to but not to exceed $8,663,000 for all calendar quarters  
$                    
 
            D.   Fixed Charges:    
 
           
 
  i.   Interest Expense of the Combined Parties   $                    
 
  ii.   Principal component of all payments made in respect of Capital Lease
Obligations   $                    
 
  iii.   Payments required to be made (whether or not actually made) in respect
of ground rental obligations under ground leases   $                    
 
  iv.   Regularly scheduled required principal payments on Indebtedness for
Money Borrowed (excluding any scheduled balloon, bullet, or similar principal
payment which repays such Indebtedness for Money Borrowed in full)  
$                    
 
  v.   Rentals payable under leases of real property to the extent not covered
in (ii) above   $                    
 
  vi.   Dividends paid or payable by Borrower or any of its Consolidated
Entities in respect of any class of preferred capital stock  
$                    
 
  vii.   Fixed Charges (Lines IV.D.i + ii + iii + iv + v +vi)  
$                    
 
            E.   Consolidated Fixed Charge Coverage Ratio ([Lines IV.A.iii +
IV.B + IV.C] ÷ Line IV.D.vii)   _____ to 1.00
 
            Minimum required   1.30 to 1.00

 



--------------------------------------------------------------------------------



 



V. Section 7.11(e) — Consolidated Unencumbered Mortgagability Ratio

         
A.
  Adjusted Unencumbered EBITDA (Line II.B.iii)   $                    
 
       
B.
  Amount of Unsecured Debt   $                    
 
       
C.
  Amount of Assumed Debt Service for Unsecured Debt   $                    
 
       
D.
  Consolidated Unencumbered Debt Service Coverage Ratio (Line V.A ÷ Line V.C)  
_____ to 1.00
 
        Minimum required:   1.50 to 1.00

VI. Section 2.06(d) — Qualified Real Estate Asset sales

         
A.
  Total net proceeds from Qualified Real Estate Asset Sales closing during the
quarter beginning [   ] and ending on [   ]   $                    
 
       
B.
  All supporting documentation required by Section 2.06(d) is for all sales
listed in VI.A. above are attached hereto as Schedule 4    
 
       
C.
  Total net proceeds from Qualified Real Estate Asset Sales since [January 1,
2010] [the initial Term Loan prepayment made pursuant to Section 2.06(d)]  
$                    

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 3
to Compliance Certificate
($ in 000’s)
Section 7.06(a) — Restricted Payments

              A.   Consolidated Leverage Ratio as of the end of the preceding
taxable year:    
 
           
 
  i.   Total Debt   $                    
 
           
 
  ii.   Total Assets   $                    
 
           
 
  iii.   Consolidated Leverage Ratio (Line A.i ÷ Line A.ii)   _____ to 1.00
 
            B.   Restricted Payments made or declared during this taxable year  
$                 *

 

*   If Line A.iii is greater than 0.55 to 1.00, then Line B may not exceed the
minimum amount required to maintain REIT status.

 